                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     DAVID STEVEN BRAUN,                                Case No. 18-cv-02663-BLF
                                   8                    Plaintiff,
                                                                                            ORDER STAYING DISCOVERY
                                   9             v.
                                                                                            [Re: ECF 28]
                                  10     GOOGLE, LLC,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The parties filed a joint discovery letter brief to Magistrate Judge Susan van Keulen in which

                                  14   Defendant Google, LLC requests the Court stay discovery pending resolution of its pending motion

                                  15   to dismiss Plaintiff David Steven Braun’s Complaint.          See ECF 28.       The motion is more

                                  16   appropriately addressed to the undersigned.

                                  17          A district court has “wide discretion in controlling discovery,” Little v. City of Seattle, 863

                                  18   F.2d 681, 685 (9th Cir. 1988), and that discretion extends to staying discovery upon a showing of

                                  19   “good cause,” see Fed. R. Civ. P. 26(c)(1)(A). Courts in this district have applied a two-pronged

                                  20   test to determine whether discovery should be stayed pending resolution of a dispositive motion.

                                  21   See, e.g., Gibbs v. Carson, No. C-13-0860, 2014 WL172187, at *3 (N.D. Cal. Jan. 15, 2014);

                                  22   Hamilton v. Rhoads, No. C 11-0227 RMW (PR), 2011 WL 5085504, at *1 (N.D. Cal. Oct. 25,

                                  23   2011); Pac. Lumber Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 220 F.R.D. 349, 351 (N.D.

                                  24   Cal. 2003). First, a pending motion must be potentially dispositive of the entire case, or at least

                                  25   dispositive on the issue at which discovery is directed. Pac. Lumber Co., 220 F.R.D. at 351

                                  26   (citation omitted). Second, the court must determine whether the pending motion can be decided

                                  27   absent discovery. Id. at 352 (citation omitted). “If the Court answers these two questions in the

                                  28   affirmative, a protective order may issue. However, if either prong of this test is not established,
                                   1   discovery proceeds.” Id. In applying this two-factor test, the court must take a “preliminary peek”

                                   2   at the merits of the pending dispositive motion to assess whether a stay is warranted. Tradebay,

                                   3   278 F.R.D. at 602.

                                   4          The Court has taken a peek at the merits of Google’s motion to dismiss in considering

                                   5   whether a limited stay of discovery is warranted in this case. First, Google’s motion is potentially

                                   6   dispositive. Second, discovery is unnecessary for resolution of the motion to dismiss, or any

                                   7   subsequent motion to dismiss. Accordingly, under Ninth Circuit law and the two-pronged

                                   8   approach applied by courts in this district, the Court finds that good cause exists to stay discovery.

                                   9   See Fed. R. Civ. P. 26(c)(1)(A). This discovery stay furthers the goal of efficiency for the court

                                  10   and the litigants, and is necessary to protect Google from oppressive discovery based on

                                  11   allegations that might not proceed.

                                  12          For the reasons set forth above, discovery in this case is STAYED until Defendant is
Northern District of California
 United States District Court




                                  13   ordered to answer the complaint. The parties shall file a stipulated pre-trial schedule including

                                  14   discovery cut-off dates within fourteen (14) days of the lifting of the discovery stay.

                                  15

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: November 19, 2018

                                  19                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
